C. D. San Juan. Desahucio.
A la moción sobre desestimación presentada por la parte apelada: apa-reciendo de los autos que existe pendiente de aprobación una transcripción de la evidencia y que el taquígrafo está preparando dicha transcripción dentro de la última prórroga que le concedió la corte inferior y no demostrándose la falta de diligencia por el apelante en proseguir su apelación a pesar de haber transcurrido 90 días desde la radicación del escrito estableciendo el recurso, se declaró sin lugar dicha moción.